 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11       MICHAEL GONZALES,                                      Case No. 1:21-cv-00796-BAM (PC)
12                          Plaintiff,                          ORDER GRANTING MOTION TO
                                                                PROCEED IN FORMA PAUPERIS
13             v.
                                                                (ECF No. 4)
14       HARMON, et al.,
                                                                ORDER DIRECTING PAYMENT OF
15                          Defendants.                         INMATE FILING FEE BY CALIFORNIA
                                                                DEPARTMENT OF CORRECTIONS
16

17            Plaintiff Michael Gonzales (“Plaintiff”) is appearing pro se in this civil rights action

18   pursuant to 42 U.S.C. § 1983. On July 6, 2021, Plaintiff filed a motion to proceed in forma

19   pauperis pursuant to 28 U.S.C. § 1915, and on July 8, 2021 filed a certified trust account

20   statement. (ECF Nos. 4, 6.)

21            Plaintiff is subject to 28 U.S.C. § 1915(g), which provides that “[i]n no event shall a

22   prisoner bring a civil action . . . under this section if the prisoner has, on 3 or more prior

23   occasions, while incarcerated or detained in any facility, brought an action or appeal in a court of

24   the United States that was dismissed on the grounds that it is frivolous, malicious, or fails to state

25   a claim upon which relief may be granted, unless the prisoner is under imminent danger of serious

26   physical injury.”1

27   1
             The Court takes judicial notice of the following United States District Court Cases: (1) Gonzales v. Galaza,
     Case No. 1:00-cv-06028-AWI-HGB (PC) (E.D. Cal.) (dismissed June 15, 2001 for failure to state a claim upon
28   which relief may be granted); (2) Gonzales v. Gadsen, Case No. 1:04-cv-05491-OWW-LJO (PC) (E.D. Cal.)
                                                                1
 1            However, upon review of Plaintiff’s complaint, the Court finds that his allegations appear

 2   to satisfy the imminent danger exception to section 1915(g), at the time the complaint was filed.

 3   Andrews v. Cervantes, 493 F.3d 1047, 1053−55 (9th Cir. 2007).2

 4            Plaintiff has made the showing required by § 1915(a) and accordingly, the request to

 5   proceed in forma pauperis will be granted. Plaintiff is obligated to pay the statutory filing fee of

 6   $350.00 for this action. 28 U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments

 7   in the amount of twenty percent (20%) of the preceding month’s income credited to Plaintiff’s

 8   trust account. The California Department of Corrections is required to send to the Clerk of the

 9   Court payments from Plaintiff’s trust account each time the amount in the account exceeds

10   $10.00, until the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

11            Accordingly, IT IS HEREBY ORDERED that:

12                1. Plaintiff's application to proceed in forma pauperis (ECF No. 4) is GRANTED;

13                2. The Director of the California Department of Corrections or his or her

14            designee shall collect payments from Plaintiff’s prison trust account in an amount

15            equal to twenty per cent (20%) of the preceding month’s income credited to the

16            prisoner’s trust account and shall forward those payments to the Clerk of the Court

17            each time the amount in the account exceeds $10.00, in accordance with 28 U.S.C.

18            § 1915(b)(2), until a total of $350.00 has been collected and forwarded to the Clerk of

19            the Court. The payments shall be clearly identified by the name and number

20            assigned to this action;
21   ///

22
     (dismissed Dec. 11, 2006 for failure to state a claim upon which relief may be granted); (3) Gonzales v. Yamat, Case
23   No. 1:05-cv-00550-AWI-DLB (PC) (E.D. Cal.) (dismissed August 15, 2008 for failure to state a claim upon which
     relief may be granted and failure to obey a court order); (4) Gonzales v. Vikjord, Case No. 1:06-cv-01568-OWW-
24   WMW (PC) (E.D. Cal.) (dismissed July 8, 2008 for failure to state a claim upon which relief may be granted);
     (5) Gonzales v. Fresura, Case No. 1:07-cv-00565-OWW-GSA (PC) (E.D. Cal.) (dismissed April 24, 2009 for failure
     to state a claim upon which relief may be granted); and (6) Gonzales v. Price, Case No. 1:07-cv-01391-AWI-GBC
25   (PC) (E.D. Cal.) (dismissed March 12, 2012 as frivolous).
26   2
               In the complaint, Plaintiff alleges that Defendants Harmon, John Doe, and Hernandez are retaliating against
     him for assaults committed on staff while Plaintiff was housed at other institutions. Plaintiff alleges that Defendants
27   are setting Plaintiff up to be assaulted by 2-5er prison gang members and his requests to be moved away from a unit
     with 2-5er gang members were ignored. (ECF No. 1.) At this time, the Court expresses no opinion on the merits of
28   Plaintiff’s claims.
                                                                 2
 1              3. The Clerk of the Court is directed to serve a copy of this order and a copy of

 2        Plaintiff’s in forma pauperis application on Director of the California Department of

 3        Corrections, via the Court’s electronic case filing system (CM/ECF); and

 4              4.    The Clerk of the Court is directed to serve a copy of this order on the Financial

 5        Department, U.S. District Court, Eastern District of California.

 6
     IT IS SO ORDERED.
 7

 8     Dated:        July 12, 2021                             /s/ Barbara   A. McAuliffe             _
                                                        UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
